Case 3:16-Cv-06680-FLW-LHG Document 46-1 Filed 01/24/19 Page 1 of 4 Page|D: 622

EXH|B|TA

Case 3:16-cv-06680-FLW-LHG Document 46-1 Filed 01/24/19 Page 2 of 4 Page|D: 623

IN THE UNITED STATES ])ISTRICT COURT
FOR THE DISTRICT NEW JERSEY

 

KATE JENKINS,
. . eler ACTION No.;
Pl”“‘“ff’ 3116~cv-06680-FLW_LHG
V.

I~IUMANA INC., HUMANA AT HOME, DEFENDANTS’ OFFER OF
INC., HUMANA A'r HoME 1, INC., AND IUDGMENT rT`G PLAINTIFF
sENloR BRIDGE FAMILY CoMPANIEs PURSUANT 1 0 F-RC~P- 68
(NJ), INC.

Defendants.

 

 

Defendants Humana Inc., Humana at Home, Inc., Humana at Home l, Inc. and Senior
Bridge Farnily Companies (NJ), Inc. (collectively “Defendants”) by and through their undersigned
counsel and pursuant to F.R.C.P. 68, make the following offer of judgment to resolve, in their
entirety, all of the claims asserted by Plaintit`f Kate Jenl<ins (“Plaintifl”’) in the above-captioned
action:

l. Defendants hereby offer to allow judgment to be entered against them in the above-
captioned action, and in favor of Plaintiff, for all currently pending claims and for all claims
that could have been alleged, in the amount of FIVE HUNDRED THOUSAND DOLLARS
and NO CENTS ($5()0,000.00). This sum shall be inclusive of all lost Wages,
compensatory damages, punitive damages, interest, and all other types of damages accrued
to date and recoverable under the applicable law, With the exception of attorneys’ fees and
costs.

2. lf this offer is accepted in its entirety, Defendants Will pay Plaintift"s reasonable attorneys’

fees and costs accrued to date, pursuant to any applicable statute(s), regulation(s), or

5564223V.1

 

 

Case 3:16-cv-O6680-FLW-LHG Document 46-1 Filed 01/24/19 Page 3 of 4 Page|D: 624

common law which provide for an attorneys’ fee award to the prevailing plaintifffor claims
brought pursuant to Title 'Vll of the Civil, R.ights Act of 1964, 42 U.S.C. §ZOOOe, er Seq.;
the New Jersey Law Against Discriminati.on, N.J.S.A. §10:5-`1, er .s'eq.; the Family l\/ledical
Leave Act 29 U.S C. §260], et seq.; and the New Jersey barnin Leave Act N. J S A
§34:llB-l, et seq., the amount of which will either be agreed to by the parties or,
alternative,ly, will be determined by the Court.

3. l`)efendants expressly deny any liability with respect to Plaintiff`s claims ”,l"his offer of
judgment is made pursuant to the provisions of, and for the purposes specified in, l*`.l`{,C.P.
68, and is not to be construed as either an admission that Defendants are liable in the above~
captioned action, or that Plaintiff has suffered any damages By making this offer of
judgment and/or upon acceptance by the Plaintiff, Defendants do not admit any liability to
Plaintiff and expressly deny all such liability

4. Det`endants respectfully submit this offer of judgment Plaintiff must accept same, in
writing, within fourteen (14) days after the service of this document or else the offer will

be deemed withdraw by Defendants. See .F.R.C.P. 68(b).

Dated: January 22, 2019 CONSTANGY, BR ()KS,

   

rive, Suite 206

New Jeisey 08648
one: (w9) 357-1183

Facsimile: (609) 357 1196

jmacdonald@constangy com

/ll'l'c)meyfor De/?e)?dczlil;s

5564223V.1

 

 

 

 

Case 3:16-cv-O6680-FLW-LHG Document 46-1 Filed 01/24/19 Page 4 of 4 Page|D: 625

CERTIFICATION ()F SERVICE

I hereby certify that on January 22, 2019, l caused a true and correct copy of the foregoing
I)efendants’ Offel' of Judgment to Plaintiff Pursuant to F.R.C.P. 68 to be served via U.S. mail
and electronic mail to:

Stephen G. Console, Esq.

Lane Schiff, Esq.
C()NSOLE l\/IATTIACCI LAW, LLC
1525 l,ocust Street, 9th Ploor
Philadelphia, PA 19'102
console@co.nsolelaw.com
schiff@consolelaw.com
Attc)rneysfor Plczinl'i]j€

Kc'zl'e Jenkins

    
 

 

iN E. MACDoNALD

5564223V.l

 

 

 

